Citation Nr: 0908549	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-14 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs healthcare system.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from June 1954 to December 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 determination of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Huntington, West Virginia, which denied the Veteran's 
application for enrollment in the VA healthcare system.   

In the Veteran's substantive appeal, VA Form 9, on answering 
a question of whether he wanted a hearing before a Veterans 
Law Judge at the Board, the veteran checked the specific box 
denoting that he did not wish to appear personally at a 
hearing before a Veterans Law Judge of the Board.  On that 
form below that question, the Veteran was asked a contingent 
question, that if he did desire a Board hearing, then did he 
desire one in Washington, DC or at the RO.  There he checked 
a box indicating that he would appear at a Board hearing at 
the RO, adding "if necessary."  In other words, when read 
in total, it is clear that the veteran's statements indicate 
that he did not desire such a hearing, but that if he was 
required to have one before a Veterans Law Judge, he would 
request that it be at the RO.  This does not constitute an 
outstanding hearing request.  Therefore a remand on this 
matter is not necessary. 


FINDINGS OF FACT

1.  VA determined the Veteran to be in priority category 
eight under 38 C.F.R. § 17.36(b)(8), for purposes of 
eligibility to be enrolled in the VA healthcare system.

2.  The veteran filed an initial application for enrollment 
in the VA healthcare system after January 17, 2003.





CONCLUSION OF LAW

The requirements for enrollment in the VA healthcare system 
have not been met.  38 U.S.C.A. §§ 1705, 1721 (West 2002 & 
Supp. 2008); 38 C.F.R. § 17.36 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The essential facts of this case are not in dispute.  Rather, 
the case rests on the interpretation and application of the 
relevant law.  The Veterans Claims Assistance Act of 2000 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  See Manning v. Principi, 16 
Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2- 2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  In 
addition, there is no indication that any additional notice 
or development would aid the appellant in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  

Essentially, since the basic facts in this case are not in 
dispute and the case rests on the interpretation and 
application of the relevant law, the veteran requires no 
assistance in developing the evidence necessary to 
substantiate his claim. Under these circumstances, there is 
no further duty to notify or assist the appellant in the 
development of his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991). Therefore, the Board finds that the 
case is ready for appellate review.

II. Analysis

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a) (2008).  The Secretary of Veterans Affairs 
(Secretary) shall manage the enrollment of veterans in 
accordance with the following priorities (priority 
categories), in the order listed: 
 
(1) veterans with service-connected disabilities rated 
50 percent or greater; 
(2) veterans with service-connected disabilities rated 
30 percent or 40 percent; 
(3) veterans who are former prisoners of war (POW) or 
were awarded the Purple Heart; veterans with service-
connected disabilities rated 10 percent or 20 percent; 
(4) veterans who are in receipt of increased pension 
based on a need of regular aid and attendance or by 
reason of being permanently housebound and other 
veterans who are catastrophically disabled; 
(5) veterans who are unable to defray the expenses of 
necessary care as determined under 38 U.S.C.A. § 
1722(a); 
(6) all other veterans eligible for hospital care, 
medical services, and nursing home care under 38 
U.S.C.A. § 1710(a)(2); and, 
(7) veterans described in 38 U.S.C.A. § 1710(a)(3).  38 
U.S.C.A. § 1705(a) (West 2002 & Supp. 2007).

38 C.F.R. § 17.36 (b) (1)-(7).

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary is required to 
make an annual decision as to enrollment in the VA healthcare 
system.  Effective October 2, 2002, Section 202(a) of the 
Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, Pub. L. No. 107-135, 115 Stat. 2446 
(2002), an additional priority category 8 was established.  
See 38 C.F.R. § 17.36 (b) (8).  

The Secretary of Veterans Affairs clearly has the authority 
and power to prescribe rules and regulations relating to 
hospital, nursing home care, and medical treatment of 
veterans.  See 38 U.S.C.A. § 1721.  The change of 38 C.F.R. § 
17.36 affecting the veteran was clearly an exercise of that 
authority and was published as an interim final rule in the 
Federal Register on January 17, 2003.  In the summary of that 
change in the Federal Register the rationale was explained:

As required by Pub. L. 104-262, the Veterans' Health 
Care Eligibility Reform Act of 1996, the Secretary of 
Veterans Affairs must make an annual decision concerning 
enrollment in VA's healthcare system in order to ensure 
that medical services provided are both timely and 
acceptable in quality.  An enrollment system is 
necessary because the provision of VA health care is 
discretionary and can be provided only to the extent 
that appropriated resources are available for that 
purpose.  

In recognition of that fact, Congress has prioritized 
eligibility to enroll in the VA system by creating eight 
priority categories, with "priority category 8" 
veterans (those who do not have compensable service-
connected disabilities, and whose incomes exceed 
geographic-means tests) having the lowest priority for 
enrollment.  The law recognizes the higher obligation 
owed to veterans requiring care for their service-
connected disabilities, and to lower-income veterans.  
Since the implementation of the enrollment requirement 
in 1998, all veterans seeking VA care have been 
permitted to enroll.  However, due to a tremendous 
growth in the number of veterans seeking VA health care 
benefits in recent months, VA has been unable to provide 
all enrolled veterans with appointments within a 
reasonable time.  Many VA facilities have either placed 
new enrollees on waiting lists or have scheduled 
appointments so far in the future that the services 
cannot be considered timely.  

This document announces the enrollment decision required 
by law. VA will continue to treat all veterans currently 
enrolled in any category, and will treat new enrollees 
in categories 1 through 7.  However, to protect the 
quality and improve the timeliness of care provided to 
veterans in higher enrollment priority categories, VA 
will suspend the enrollment of additional veterans who 
are in the lowest statutory enrollment category 
(priority category 8).  It is emphasized that this 
decision will not affect veterans already enrolled in 
the VA system, nor affect eligibility for treatment of 
service-connected disabilities which exists 
independently of enrollment requirements.  This 
enrollment decision is effective January 17, 2003.  To 
facilitate this decision, this document also amends 
existing regulations to establish additional 
subpriorities within priority category 8.  

68 Fed. Reg. 2670 (January 17, 2003) (codified at 38 C.F.R. § 
17.36).

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits. 38 
C.F.R. § 17.36(a) (2008).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or Priority Group 8.  38 C.F.R. § 17.36(b).

As explained above, beginning on January 17, 2003, VA 
enrolled all priority categories of veterans except those 
veterans in Priority Group 8 who were not in an enrolled 
status on January 17, 2003.  38 C.F.R. § 17.36(c); see also 
68 Fed. Reg. 2670-73 (Jan. 17, 2003) (regarding the 
Secretary's decision to restrict enrollment to veterans in 
Priority Group 8 not already enrolled as of January 17, 2003, 
in light of VA's limited resources).  

A veteran may apply to be enrolled in the VA healthcare 
system at any time; however, a veteran who wishes to be 
enrolled must apply by submitting a completed VA application 
for health benefits, a VA Form 10-10EZ, to a VA medical 
facility.  38 C.F.R. § 17.36(d).  Upon receiving a completed 
VA Form 10-10EZ, the appropriate VA personnel will accept a 
veteran as an enrollee after determining if the veteran is in 
a priority category that is eligible for enrollment.  If a 
veteran is not found to be in a priority category that is 
eligible for enrollment, VA will notify the veteran that he 
or she is not eligible for enrollment.  38 C.F.R. § 17.36(d) 
(2).

In this case, the veteran applied for enrollment in VA's 
healthcare system after January 17, 2003.  Based upon his 
status as a nonservice-connected veteran and the financial 
information provided, he was assigned to Priority Group 8.  
The veteran  does not disagree with the date of receipt of 
his application being after January 17, 2003, or with the 
assignment to Priority Group 8.  Further, review of the 
record does not reflect that the veteran claims entitlement 
to service connection for any disability.  Further, the 
Veteran does not claim, nor does review of the claims file 
show, that he has special eligibility attributes that might 
qualify him for an approved priority group based on his level 
of income, other than Priority Group 8.  See U.S.C.A. § 
1705(a).  

Rather, the Veteran essentially claims entitlement on the 
basis that the policy should be that VA healthcare system 
services should include service for all veterans, especially 
ones like him, with long-term service.  Changing the existing 
policy, however, is beyond the scope of authority of the 
Board to address.  The Board has no discretion in applying 
the relevant law as outlined above so as to provide a result 
favorable to the Veteran.

In sum, the law adversely impacting the veteran's claim 
became effective January 17, 2003.  The record, as reflected 
in the statement of the case shows, and the veteran does not 
argue otherwise, that he submitted his claim after that date, 
in July 2005.  Pursuant to Public Law No. 104-262, the 
Veteran's Health Care Eligibility Reform Act of 1996, the 
Secretary of VA is required to make an annual decision as to 
enrollment in VA's healthcare system.  Then, under Public Law 
No. 107-135, the Department of Veterans Affairs Health Care 
Programs Enhancement Act of 2001, an additional Priority 
Category 8 was established.  Because of VA's limited 
resources, the Secretary made a decision to restrict 
enrollment to veterans in Priority Group 8 not already 
enrolled as of January 17, 2003.  See 68 Fed. Reg. 2,670-73 
(January 17, 2003).  The veteran's application in this matter 
was received subsequent to this date.  There is no argument 
with respect to the assignment to Category 8, and as such, 
the Veteran is not eligible for enrollment under the 
applicable regulation.

The Board is bound by the statutory regulations governing 
entitlement to VA benefits.  38 U.S.C.A. § 7104(c).  In a 
case such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of the lack of entitlement of the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Lastly, though having no effect at all on the current 
adjudication on appeal here, but of possible benefit to the 
Veteran in the future, the Board would advise the Veteran of 
a VA website titled Changes to the Priority Group 8 
Enrollment Restriction, containing information on an 
anticipated new regulation regarding relaxation of the 
Priority Group 8 enrollment restriction, planned to take 
effect in June 2009.  
See 
http://www.va.gov/healtheligibility/eligibility/PG8Relaxation
.asp.

On this matter, see also VA Health Care Fact Sheet 16-10, 
January 2009, Relaxation of Priority 8 Enrollment 
Restrictions.  This should be available online at 
http://www.va.gov/healtheligibility/Library/pubs/PG8Relaxatio
n/PriorityGroup8Relaxation.pdf.



ORDER

Entitlement to basic eligibility for enrollment in the VA 
healthcare system is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


